EXHIBIT 99 EMC INSURANCE GROUP INC. REPORTS 2-END RESULTS AND 2 GUIDANCE Fourth Quarter Ended December 31, 2011 Operating Income Per Share – $0.58 Net Income Per Share – $0.72 Net Realized Investment Gains Per Share – $0.14 Catastrophe Losses Per Share – $0.18 Large Losses Per Share – $0.57 GAAP Combined Ratio – 100.8 percent Twelve-Month Period Ended December 31, 2011 Operating Loss Per Share – $0.63 Net Loss Per Share – $0.16 Net Realized Investment Gains Per Share – $ 0.47 Catastrophe Losses Per Share – $4.04 Large Losses Per Share – $1.21 GAAP Combined Ratio – 115.1 percent 2012 Operating Income Guidance – $1.30 to $1.55 per share DES MOINES, Iowa (February 21, 2012) - EMC Insurance Group Inc. (Nasdaq OMX/GS:EMCI) today reported operating income of $0.58 per share for the fourth quarter ended December 31, 2011, compared to $0.71 per share for the fourth quarter of 20101.Operating loss for the twelve-month period ended December 31, 2011 was $0.63 per share, compared to operating income of $2.21 for the same period in 2010. Net income, including realized investment gains and losses, totaled $9,306,000 ($0.72 per share) for the fourth quarter of 2011 compared to $10,711,000 ($0.83 per share) for the fourth quarter of 2010. Net loss for the twelve-month period ended December 31, 2011 was $2,098,000 ($0.16 per share) compared to net income of $31,346,000 ($2.40 per share) for the same period in 2010. “Our financial results for the fourth quarter were much closer to what we expected during 2011,” stated Bruce G. Kelley, President and Chief Executive Officer. “Catastrophe losses were within expectations, the equity portfolio improved, and we recorded premium growth in both our property and casualty insurance segment and our reinsurance segment.” “Unfortunately, our fourth quarter results could not undo the damage caused by the record catastrophe losses experienced during the first three quarters of the year,” continued Kelley. “For the year, catastrophe losses added an unprecedented 19.3 percentage points to our combined ratio, which is 11.6 percentage points greater than the Company’s most recent 10-year (2001 through 2010) average of 7.7 percentage points.2011 also marked the fourth consecutive year of above average catastrophe losses.While this is not unprecedented, having most recently occurred during the period 1998 through 2001, it is also not common.What is unusual and will be remembered most about this current period of above average catastrophe losses is the fact that we established new records for catastrophe losses in two of the four years.” Premiums earned increased 8.4 percent to $111,768,000 for the fourth quarter of 2011, from $103,062,000 for the fourth quarter of 2010. For the year ended December 31, 2011, premiums earned increased 7.0 percent to $416,402,000 from $389,122,000 in 2010. “Premiums earned are now reflecting previously implemented rate increases,” stated Kelley. “We continue to see moderate rate improvement in the personal lines and are beginning to see small rate increases in most commercial lines as well, although that market remains very competitive. Other factors contributing to the increase in premiums earned are increases in commercial lines’ policy retentions, exposures and endorsements, as well as a decline in return premiums resulting from audits of policyholders’ insured exposures. In our reinsurance segment, premium rates improved during 2011 due to the large number of severe global events. Looking ahead, we do not expect commercial lines premium rate levels to increase significantly in 2012 as a result of the record catastrophe losses of 2011, however, we do expect steady rate improvement throughout the year and into 2013.” Investment income decreased 7.0 percent to $11,228,000 in the fourth quarter of 2011 from $12,075,000 in the fourth quarter of 2010. For the year ended December 31, 2011, investment income decreased 6.8 percent to $46,111,000 from $49,489,000 in 2010.The large declines in investment income are attributed to a persistent decline in the average coupon rate on fixed maturity securities during the past several years and an increase in short-term investments, which carry far lower yields. Catastrophe losses totaled $3,495,000 ($0.18 per share after tax) in the fourth quarter of 2011 compared to $3,051,000 ($0.15 per share after tax) in the fourth quarter of 2010.For the year ended December 31, 2011, catastrophe losses totaled a record $80,331,000 ($4.04 per share after tax) compared to $42,144,000 ($2.10 per share after tax) in 2010.On a segment basis, 2011 catastrophe losses amounted to$52,448,000 ($2.64 per share after taxes) in the property and casualty insurance segment and $27,883,000 ($1.40 per share after tax) in the reinsurance segment. The Company experienced $11,390,000 ($0.58 per share after tax) of favorable development on prior years’ reserves during the fourth quarter of 2011, compared to $4,562,000 ($0.23 per share after tax) in the fourth quarter of 2010. For the year ended December 31, 2011, the Company experienced $33,099,000 ($1.67 per share after tax) of favorable development compared to $50,749,000 ($2.53 per share after tax) in 2010. As in recent periods, development resulting from the final settlement of prior accident years’ claims was the main driver of the favorable development. The most recent actuarial analysis of the Company’s carried reserves indicates a level of adequacy consistent with other recent evaluations. Net realized investment gains totaled $1,863,000 ($0.14 per share) for the fourth quarter of 2011 compared to $1,586,000 ($0.12 per share) in 2010.For the year ended December 31, 2011, net realized investment gains totaled $6,047,000 ($0.47 per share), compared to $2,515,000 ($0.19 per share) in 2010. The large amount of realized investment gains for 2011 resulted from first quarter activity in the equity portfolio, when market prices were at elevated levels. During the fourth quarter of 2011, the Company recognized $132,000 (less than $0.01 per share after tax) of “other-than-temporary” investment impairment losses on 2 equity securities because management determined that it would likely not hold those securities until they recovered to their cost basis. This compares to $89,000 (less than $0.01 per share after tax) of “other-than-temporary” investment impairment losses in the fourth quarter of 2010.During 2011, “other-than-temporary” investment impairment losses totaled $5,960,000 ($0.30 per share after tax), compared to $2,384,000 ($0.12 per share after tax) in 2010. Large losses (which the Company defines as losses greater than $500,000 for the EMC Insurance Companies’ pool, excluding catastrophe losses) increased to $11,200,000 ($0.57 per share after tax) in the fourth quarter of 2011 from $6,055,000 ($0.30 per share after tax) in the fourth quarter of 2010. For the year ended December 31, 2011, large losses totaled $24,044,000 ($1.21 per share after tax) compared to $19,634,000 ($0.98 per share after tax) in 2010. The Company’s GAAP combined ratio was 100.8 percent in the fourth quarter of 2011 compared to 99.6 percent in the fourth quarter of 2010.For the year ended December 31, 2011, the GAAP combined ratio was 115.1 percent compared to 102.3 percent in 2010. At December 31, 2011, consolidated assets totaled $1.2 billion, including $1.1 billion in the investment portfolio, and stockholders’ equity totaled $358.8 million, a decrease of 2.7 percent from December 31, 2010. Net book value of the Company’s stock decreased to $27.86 per share from $28.52 per share at December 31, 2010.Book value excluding accumulated other comprehensive income decreased to $25.74 per share from $26.63 per share at December 31, 2010. Effective January 1, 2012, the Company will adopt new accounting guidance that clarifies which costs associated with the acquisition of insurance contracts should be capitalized and deferred for recognition during the coverage period.Adoption of this guidance will have an impact on the consolidated financial position and operating results of the Company since certain costs associated with contract acquisition that are currently deferred do not meet the criteria for deferral under this new guidance. The Company is adopting this guidance retrospectively, which will result in a decline in consolidated stockholders’ equity at December 31, 2011 of approximately $6.4 million, net of tax, and a corresponding decline in book value of approximately $0.50 per share. If this guidance had been in effect during 2011, operating results would have been reduced by approximately $640,000, net of tax ($0.05 per share). Management is projecting that 2012 operating income will be within a range of $1.30 to $1.55 per share.This guidance is based on a projected GAAP combined ratio of 104.9 percent for the year. As previously disclosed, on November 3, 2011 the Company’s board of directors authorized a new $15 million stock repurchase program.This program became effective immediately and does not have an expiration date.The timing and terms of the purchases are determined by management based on market conditions and are conducted in accordance with the applicable rules of the Securities and Exchange Commission.Common stock repurchased under this new program will be retired by the Company.No shares were repurchased under this new program during the fourth quarter. The Company’s parent organization, Employers Mutual Casualty Company, currently has a stock purchase program in place, with about $4.5 million of its $15 million authorization remaining.This program has been dormant and will remain so while the Company’s new repurchase program is active. The Company will hold an earnings teleconference call at 11:00 a.m. eastern standard time on February 21, 2012 to allow securities analysts, stockholders and other interested parties the opportunity to hear management discuss the Company’s results for the quarter and the year ended December 31, 2011, as well as its expectations for 2012. Dial-in information for the call is toll-free 1-877-407-9205 (International: 1-201-689-8054). The event will be archived and available for digital replay through May 20, 2012. The replay access information is toll-free 1-877-660-6853 (International: 1-201-612-7415); passcodes required for playback: account number 286 and conference ID number 387600. Members of the news media, investors and the general public are invited to access a live webcast of the conference call via the Company’s investor relations page at www.emcins.com/ir.The webcast will be archived and available for replay until May 20, 2012. A transcript of the teleconference will also be available on the Company’s website shortly after the completion of the teleconference. ABOUT EMCI: EMC Insurance Group Inc. is a publicly held insurance holding company with operations in property and casualty insurance and reinsurance, which was formed in 1974 and became publicly held in 1982. The Company’s common stock trades on the Global Select Market tier of the NASDAQ OMX Stock Market under the symbol EMCI. EMCI’s parent company is Employers Mutual Casualty Company (EMCC).EMCI and EMCC, together with their subsidiary and affiliated companies, conduct operations under the trade name EMC Insurance Companies. Additional information regarding EMC Insurance Companies may be found at www.emcins.com. FORWARD-LOOKING STATEMENTS: The Private Securities Litigation Reform Act of 1995 provides issuers the opportunity to make cautionary statements regarding forward-looking statements.Accordingly, any forward-looking statement contained in this report is based on management’s current beliefs, assumptions and expectations of the Company’s future performance, taking into account all information currently available to management.These beliefs, assumptions and expectations can change as the result of many possible events or factors, not all of which are known to management.If a change occurs, the Company’s business, financial condition, liquidity, results of operations, plans and objectives may vary materially from those expressed in the forward-looking statements.The risks and uncertainties that may affect the actual results of the Company include, but are not limited to, the following: · catastrophic events and the occurrence of significant severe weather conditions; · the adequacy of loss and settlement expense reserves; · state and federal legislation and regulations; · changes in the property and casualty insurance industry, interest rates or the performance of financial markets and the general economy; · rating agency actions; · “other-than-temporary” investment impairment losses; and · other risks and uncertainties inherent to the Company’s business, including those discussed under the heading “Risk Factors” in the Company’s Annual Report on Form 10-K. Management intends to identify forward-looking statements when using the words “believe,” “expect,” “anticipate,” “estimate,” “project,” or similar expressions.Undue reliance should not be placed on these forward-looking statements. ¹The Company uses a non-GAAP financial measure called “operating income (loss)” that management believes is useful to investors because it illustrates the performance of our normal, ongoing operations, which is important in understanding and evaluating our financial condition and results of operations.While this measure is consistent with measures utilized by investors to evaluate performance, it is not a substitute for the GAAP financial measure of net income (loss). Therefore, the Company has provided the following reconciliation of the non-GAAP financial measure of operating income (loss) to the GAAP financial measure of net income (loss). Management also uses non-GAAP financial measures for goal setting, determining employee and senior management awards and compensation, and evaluating performance. Reconciliation of operating income (loss) to net income (loss): Three Months Ended December 31, Year Ended December 31, Operating income (loss) $ $ $ ) $ Net realized investment gains Net income (loss) $ $ $ ) $ CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS Investments: Fixed maturities: Securities held-to-maturity, at amortized cost (fair value $0 and $389,679) $
